Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: at [0045], line 9, “pivoting assembly is in the closed position 52” should be “pivoting assembly 52 is in the closed position”.  Appropriate correction is required.*

Claim Objections
Claim 19 is objected to because of the following informalities:  on line 3, the colon after “body” should be a semi-colon.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. 
For claim 19, Moriyama et al. (4516191) inherently disclose the recited method of assembling a bumper for use on a vehicle, the method comprising: 
connecting a light assembly to a main body (Fig.4); 
the main body having an opening formed therein and being configured to be attachable to the bumper of the vehicle (such that the main body is capable of attachment to a bumper or bumper fascia); 
the light assembly comprising a plate (16), and a light (3) coupled to the plate and configured to emit light along an emitting axis; 
the light assembly being configured to transition between a closed position (shown in dash-dot lines of Fig.4) and an open position (solid lines of Fig.4), 
in the closed position, the plate extending within the opening and the light being positioned so that the emitting axis does not extend through the opening (see how the light is positioned below the opening, Fig.4), 
in the open position, the plate being spaced from the opening and the light being positioned so that the emitting axis extends through the opening.  
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Further, the reference teaches the use of an additional light (lights being provided on either side of the vehicle) and would allow for better illumination of the area in front of the vehicle. 
For claim 20, the method further inherently comprises the step of connecting an actuator (Fig.4 driven by electric driving device 15) to the main body and the light assembly, 
the actuator being pivotable relative to the main body to drive the light assembly between the closed position and the open position.

Allowable Subject Matter
Claims 1-18 are allowed. 
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this application is the inclusion of the specific bumper for use on a vehicle, the bumper comprising: a main body having a central opening formed therein; and either a pivoting assembly pivotally connected thereto comprised of a light bar having a body and a plurality of lights coupled to the body, the plurality of lights configured to emit light along an emitting axis; and a cover plate coupled to the body of the light bar; the pivoting assembly being configured to transition between a closed position, where cover plate extends within the central opening and the emitting axis does not extend through the central opening, and an open position, where cover plate is spaced from the central opening and the emitting axis extends through the central opening (claim 1) or a light assembly moveably connected to the main body, the light assembly comprising: a plate; and a plurality of lights coupled to the plate and configured to emit light along an emitting axis; the light assembly transitioned between a closed position, where plate extends within the opening and the emitting axis does not extend through the opening, and an open position, where the plate is spaced from the opening and the emitting axis extends through the opening (claim 10) in combination with the other elements recited which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20170254509 disclose a light bar with a plurality of lights. 
20180037152 and 4707014 both disclose a light bar having a plurality of rotatable lights for use in an opened and closed position. 
20190143922, 20180056909, 4270787, and 4070051 all disclose bumpers with integrated lights or lamps. 
4796164, 4940281, 4785382 all disclose rotatable headlamps. 
3310669 and 3526764 disclose headlight systems having a plurality of headlights. 
DE 2813035 discloses a light system integrated into a bumper of a vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616